Citation Nr: 0807851	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  05-32 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD) with dysthymic 
disorder.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel



INTRODUCTION

The veteran served on active duty from November 1952 to 
September 1957.  He was awarded the Combat Infantryman Badge 
in conjunction with his service in Korea during the Korean 
conflict.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  In that rating decision, in pertinent part, the 
RO granted service connection for PTSD with dysthymic 
disorder and awarded a 30 percent rating effective the date 
of receipt of the claim in December 2003.  The veteran's 
disagreement with the 30 percent rating led to this appeal.  
He testified at a hearing held at the RO in February 2008.  

In February 2008, in view of the veteran's advanced age, the 
Board granted a motion to advance the veteran's appeal on the 
Board's on the Board's document.  


FINDING OF FACT

Throughout the pendency of the claim, the veteran's PTSD with 
dysthymic disorder has been manifested primarily by sleep 
problems (with extensive insomnia and disturbing dreams), 
intrusive thoughts of Korea, hypervigilance, anxiety, 
irritability, sometimes pressured speech, and panic attacks 
two to three time a week.  At no time during the appeal 
period has the evidence shown that that the veteran suffers 
from symptoms such as suicidal ideation; obsessional rituals 
that interfere with routine activities; illogical, obscure, 
or irrelevant speech; impaired impulse control; spatial 
disorientation; or neglect of personal appearance and 
hygiene.  




CONCLUSION OF LAW

The criteria for an initial rating of 50 percent for PTSD 
with dysthymic disorder, but no higher, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9411 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA duties to notify and assist

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2007).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See 38 C.F.R. § 3.159.  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
any award of benefits.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits is issued by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The veteran filed his claim for service connection for PTSD 
in December 2003.  In a letter dated in February 2004, prior 
to the initial adjudication of his service connection claim, 
the RO notified the veteran of the evidence needed to 
substantiate his claim for service connection for PTSD.  The 
RO told the veteran what evidence VA would obtain and what 
evidence he should provide relative to the service connection 
claim.  In its May 2004 rating decision, the RO granted 
service connection for PTSD with dysthymic disorder and 
assigned a 30 percent rating effective from the date of 
receipt of the veteran's claim in December 2003.  The veteran 
disagreed with the 30 percent rating, and the RO issued a 
statement of the case (SOC) in August 2005 in which it set 
out in detail the rating criteria for mental disorders.  
Thereafter, in September 2005, the veteran filed a timely 
substantive appeal.  

The United States Court of Appeals for Veterans Claims 
(Court) had held that in case where service connection has 
been granted and an initial disability rating and effective 
date have been assigned, the typical service-connection claim 
has been more than substantiated - it has been proven, 
thereby rendering section 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has 
been fulfilled.  Dingess, 19 Vet. App. at 491.  Thus, because 
the notice that was provided before service connection was 
granted was legally sufficient, VA's duty to notify in this 
case has been satisfied.  

As to the duty to assist, the veteran's service personnel 
records and service medical records are in the claims file.  
The RO has obtained VA medical records for the veteran, and 
the veteran underwent a VA compensation and pension 
examination in March 2004 and an additional examination by a 
VA fee-basis examiner in February 2007.  The veteran's 
representative has asserted that the February 2007 
examination is inadequate for rating purposes and argues 
based on his review of the description of the examination in 
the supplemental statement of the case that it was a cursory 
examination and that the examiner did not have rapport with 
the veteran or gain his confidence.  He implied that the case 
should be remanded for a current VA examination.  The Board 
acknowledges that where the record does not adequately reveal 
the current state of disability, the duty to assist requires 
a thorough and contemporaneous medical examination.  Snuffer 
v. Gober, 10 Vet. App. 400, 403 (1997) (where appellant 
complained of increased hearing loss two years after his last 
audiology examination, VA should have scheduled the appellant 
for another examination).  In this case, however, unlike the 
veteran's representative, the Board has before it the full 
report of the February 2007 examination report.  The Board 
has reviewed the report and finds it reflects a thorough 
examination that considered the veteran's military history, 
his post-service occupational and social history, as well as 
his mental status.  The Board concludes the examination was 
adequate, and as neither the veteran nor the representative 
has contended a change or increase in severity of his 
symptoms of PTSD with dysthymic disorder, there is no 
requirement for a remand.  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran with 
respect to his claim of entitlement to an initial rating in 
excess of 30 percent for PTSD with dysthymic disorder, and no 
additional assistance or notification is required.  The 
veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  

Increased ratings-in general

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2007).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2007).  

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.  

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."  In contrast, in Fenderson v. West, 12 Vet. 
App. 119 (1999), the Court held that the rule from Francisco 
does not apply where the appellant has expressed 
dissatisfaction with the assignment of an initial rating 
following an initial award of service connection for that 
disability.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found-a practice known as "staged" 
ratings.  

Background

The veteran's service records show that while he was in Korea 
from May 1953 to May 1954, he was in an infantry regiment and 
earned the Combat Infantryman Badge.  His service medical 
records do not document any psychiatric complaints or 
findings during service.  Based on cold injury in Korea 
during service, the veteran's service-connected disabilities 
include residuals of cold injury with a 30 percent rating for 
each hand.  

VA medical records show that at a mental health clinic 
initial visit in November 2003, the veteran reported that he 
had had sleep problems ever since the Army.  He reported that 
his military experiences included having been a machine 
gunner in Korea with direct combat experience including 
having witnessed U.S. and enemy casualties.  The veteran 
reported that his sleep problems had worsened over the last 
10 to 12 years and that during a night he could get no more 
than 2 to 3 hours of broken sleep and experienced night 
sweats, restlessness, saying his mind was busy all night.  He 
also indorsed irritability, hypervigilance, little interest 
in close relations with others, and periodic rushes of 
anxiety.  He denied depressive symptoms, (though he endorsed 
baseline low appetite), mania, panic, suicidal ideation, or 
homicidal ideation.  The initial assessment was anxiety 
disorder, not otherwise specified, and a treatment plan was 
formulated for the veteran in December 2003.  This included 
participation in group therapy with World War II and Korea 
PTSD veterans.  

The veteran underwent a VA special psychiatric evaluation for 
PTSD in March 2004.  At the examination, the veteran recalled 
a number of traumatic experiences while in combat in Korea, 
including having witnessed fellow servicemen being killed, 
including by a mortar round that exploded near him.  He also 
recalled having been overrun by enemy forces and having 
killed enemy soldiers at close range with his .45 caliber 
pistol.  Another particularly stressful event was having seen 
a friend insist on going down to a beach despite warnings 
against it.  There was an explosion, and when the veteran and 
others got to the beach, they found only the soldier's head 
on the sand, and there was nothing left of him other than his 
head.  

At the examination, the veteran said that he had long tried 
to avoid thinking of these experiences, but now thought of 
them quite often.  He also reported having nightmares 
regularly and diminishment of interest in activities.  He 
indicated he was quite detached emotionally from others, and 
the physician said the veteran showed a restriction to his 
range of affect.  The veteran also reported he had had 
longstanding sleep difficulties, and dated his inability to 
sleep at night to his service in Korea.  He said he jumped up 
ant night and sometimes tried to sleep in a chair.  He said 
he would sleep only between 5am and 9am.  He reported 
problems with anger and irritability and said he had been 
mean to his wife, family members, and "anybody that gets in 
my way."  The physician noted that the veteran had 
difficulty concentrating due to his high level of underlying 
anxiety and tension.  The veteran was hypervigilant and 
hyperalert.  The veteran reported a startle response to loud 
or unexpected noises.  

As to work history, the veteran reported he worked for the 
Boeing Company from 1958 until his retirement in 1994.  He 
stated that he was in production and later became a 
machinist.  He said he was almost fired a couple of times, 
but people learned to leave him alone as they realized he did 
his job.  The veteran reported he had been married twice and 
for the past 18 years had lived with a woman, but they had 
never married.  He indicated he was afraid to marry her, as 
he had known several couples who had longstanding 
relationships that dissolved once they married.  

The physician noted that the veteran lived in significant 
isolation in the community, and the veteran stated he was not 
a people person and tended to keep very much to himself.  

On mental status examination, the physician noted the veteran 
was very tense and watchful, which led him to being 
disorganized in his verbal presentation.  The veteran became 
rather excited and mildly agitated while recounting his war 
service experiences in Korea.  The veteran was oriented to 
time, place, person, and situation.  The physician said there 
was no evidence for hallucinations or delusions, and the 
veteran's memory for recent and remote events was 
satisfactory.  The physician said the veteran notably tended 
to deny and minimize his difficulties and symptomatology 
during the evaluation.  After examination, the physician said 
the veteran meets the full criteria for PTSD and that it is 
chronic and of at least a moderately severe degree, possibly 
greater.  The physician said the veteran has a dysthymic 
disorder secondary to PTSD that is chronic and likely of at 
least a moderate degree of severity.  

In the examination report, the physician said there had been 
a definite adverse impact occupationally due to the veteran's 
level of severity of emotional detachment and removal and 
chronic problems with underlying anger and irritability and 
the need to control situations, which the physician said very 
much related to his PTSD difficulties.  The physician said 
the current global assessment of functioning (GAF) score was 
approximately 55-60 and was likely in the 55-60 range in the 
last year.  

VA outpatient records show the veteran began participation in 
group therapy sessions in January 2004 and continued with 
some breaks into 2007.  At various sessions the veteran said 
that going to the group meetings made him feel better because 
he had not realized others had experienced feelings and 
symptoms similar to his.  At a session in January 2007, 
however, the veteran admitted he had not fully shared his 
struggles, including inability to sleep, disturbing dreams, 
and frustration with others who did not understand the 
experiences of veterans.  

At the February 2007 VA fee-basis examination, the physician 
outlined some of the recollections the veteran reported 
pertaining to his gruesome and frightening experiences during 
combat in Korea.  The veteran reported that he had had 
problems sleeping since service, and to accommodate the 
problems he had worked his entire career at Boeing on the 
night shift after which he could sleep for three or four 
hours.  The veteran's current symptoms included chronic 
insomnia, isolation from civilians, emotional numbing, almost 
daily memories of events in service, anxiety and sweats when 
talking about the military, war, and Korea, irritability, 
marital stress, and panic attacks.  The veteran reported that 
those symptoms occurred constantly.  The veteran said that 
the weekly PTSD group had been calming and he could now talk 
with his wife.  The veteran said that in the past 3 years he 
had worked as an usher part time for the Seattle Supersonics.  

At the examination, the veteran described disturbed sleep and 
distressing dreams and intense distress on exposure to 
Koreans and other Asians.  The physician stated the veteran 
reported experiencing persistent physiological reactivity to 
cues that symbolized an aspect of events that occurred in 
Korea.  The veteran described sweats, heart racing, gasping 
for air, and agitation sometimes with a trigger event or 
memory or more often with no apparent trigger, and he said 
this happened two to times a week and only for a few minutes.  

The physician described the veteran as a reliable historian.  
His orientation was within normal limits, appearance, 
hygiene, and appearance were appropriate.  There was abnormal 
speech, which occurred occasionally.  The physician said he 
noted pressured speech when the veteran spoke highly of this 
group experience, his work experiences, and some of his 
supervisory philosophies.  The physician said what had been 
described earlier were panic attacks and occurred more than 
once per week.  The physician said the veteran gave a history 
of hallucinations occasionally, including seeing a figure 
passing his window, back and forth, but finding no one there 
when he went to check.  The veteran also said he sometimes 
heard footsteps upstairs, but again when he checks, no one is 
there.  He said that "quite often" he heard someone calling 
his name.  The physician said he observed no hallucination at 
the time of examination, and he said obsessional rituals were 
absent.  The physician noted that thought processes were 
appropriate, judgment was not impaired, and abstract thinking 
was normal.  Memory was within normal limits.  There was no 
suicidal or homicidal ideation.  The physician also stated 
that the veteran did not seem particularly depressed.  He 
noted that the veteran was active in that he plays in golf 
tournaments, does basketball ushering, and was in the group 
with mostly veterans of the Korean conflict.  The physician 
assigned a GAF score of 62 and said the veteran has some 
difficulty in social and occupational functioning, but 
generally functions pretty well and has some meaningful 
interpersonal relationships.  

Rating criteria

Under the VA Schedule for Rating Disabilities and the General 
Rating Formula for Mental Disorders, a 30 percent rating for 
a mental disorder, including PTSD with dysthymic disorder, 
will be assigned where there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  

A 50 percent disability evaluation is warranted for PTSD with 
dysthymic disorder that is productive of occupational and 
social impairment with reduced reliability and productivity 
due to symptoms such as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks 
occurring more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material or 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  Id.  

A 70 percent disability evaluation is warranted for PTSD with 
dysthymic disorder that is productive of occupational and 
social impairment with deficiencies in most areas such as 
work, school, family relations, judgment, thinking, or mood 
due to symptoms such as suicidal ideation; obsessional 
rituals that interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  Id.  

A 100 percent schedular evaluation requires total 
occupational and social impairment due to symptoms such as 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, a persistent danger of hurting himself or others, 
an intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene), 
disorientation to time or place, and memory loss for names of 
close relatives, own occupation, or own name.  Id.

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed. 1994).  The Board notes that an examiner's 
classification of the level of psychiatric impairment, by 
words or by a GAF score, is to be considered but is not 
determinative of the percentage rating to be assigned.  
VAOPGCPREC 10-95.

A GAF of 21 to 30 is defined as behavior considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriate, suicidal 
preoccupation) or an inability to function in almost all 
areas (e.g., stays in bed all day, no job, home or friends).  
A GAF of 31 to 40 is indicative of some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school).  A 
GAF of 41 to 50 is indicative of serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF of 51 to 60 is defined as moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A GAF of 61 to 70 is 
indicative of some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.  

Analysis

Based on review of the evidence outlined above, the Board 
finds that during the appeal period, that is, since 
December 2003, the veteran's PTSD with dysthymic disorder has 
been manifested primarily by sleep problems (with extensive 
insomnia and disturbing dreams), intrusive thoughts of Korea, 
hypervigilance, anxiety, irritability, sometimes pressured 
speech, and panic attacks two to three time a week.  
Examiners have assigned GAF scores from the mid-50s to the 
low 60s, generally indicating moderate symptoms, which is 
consistent with the assignment of a 50 percent rating.  
Because the veteran's symptoms include essential criteria for 
a 50 percent rating, it is the judgment of the Board that the 
veteran's symptoms more closely approximate the criteria for 
a 50 percent rating than a 30 percent rating.  With 
application of the provisions of 38 C.F.R. § 4.7, a 
50 percent rating may therefore be assigned.  

The evidence does not, however, support the next higher 
70 percent rating.  In none of the medical evidence is there 
a showing of suicidal ideation, evidence of obsessional 
rituals, or illogical, obscure, or irrelevant speech.  
Although depression has been described as being related to 
the veteran's PTSD, it has not been shown to affect the 
veteran's ability to function independently, appropriately 
and effectively.  The veteran's symptoms do include 
irritability, but during the appeal period, he has not been 
shown to be violent.  He is oriented in all spheres, and his 
dress and hygiene have been described as appropriate, 
precluding a finding of neglect of personal appearance and 
hygiene.  Although the veteran has described occasional 
hallucinations, they have not been shown to be persistent 
such that they interfere with routine activities or effective 
relationships.  Further, although the examiners have 
recognized that the veteran's PTSD symptoms interfered with 
his work opportunities prior to retirement, he had been able 
to maintain a part-time ushering job, and there is not, in 
the Board's judgment any indication of difficulty in adapting 
to stressful circumstances to such a degree as to meet or 
approximate the criteria for a 70 percent rating for PTSD 
with dysthymic disorder.  Further, although it was noted that 
the veteran had lived in significant isolation in his 
community, the record shows that the veteran has reported 
that the weekly PTSD group had been calming, that he had 
participated in some golf tournaments and that he could now 
talk with his wife.  

Based on the foregoing evidence, the Board concludes that the 
criteria for a rating in excess of 50 percent for PTSD with 
dysthymic disorder have not been met at any time since 
December 2003.  As noted above, in order to be assigned the 
next higher 70 percent disability rating there must be 
evidence of occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.  Here, although there 
is undoubtedly social and industrial impairment, the Board 
finds that the overall picture of the veteran's 
symptomatology does not approximate the criteria for a 
70 percent rating.  Further, although there has been 
variability in the veteran's level of depression and other 
symptoms associated with his PTSD, there does not appear to 
have been either worsening of or a diminution of PTSD 
symptoms at any time since service connection was awarded 
effective in December 2003 that would warrant the application 
of staged ratings in this case.  

In conclusion, for the reasons and bases expressed above the 
Board finds that the evidence supports the assignment of a 
50 percent initial rating for the veteran's PTSD with 
dysthymic disorder but that the preponderance of the evidence 
is against the assignment of initial rating higher than 50 
percent.  The benefit of the doubt rule is therefore not for 
application because the evidence is not in relative equipoise 
on this matter.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  


ORDER

An initial 50 percent rating for PTSD with dysthymic disorder 
is granted subject to the law and regulations governing the 
payment of monetary benefits.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


